W. Scott LawlerCorporate/Securities AttorneyWSL@BoothUdall.com October 31, 2016Ms. Suzanne Hayes – Assistant DirectorOffice of Healthcare and InsuranceSecurities and Exchange Commissiontreet, N.E.Washington, D.C. 20549 Re: YiLoLife Inc. (the “Company”) Amendment No. 1 to Offering Statement on Form 1-A Filed September 15, 2016 File No. 024-10579 Dear Ms. Hayes: On October 28, 2016, the Company filed a response letter to your comment letter dated September 27, 2016 (the “Comment Letter”) regarding the Company’s filing referenced above , and an Amendment No. 2 to its offering statement on Form 1-A. This response letter further clarifies the Company’s response to comment 4 in the Comment Letter, replaces in its entirety the response letter filed by the Company on October 28, 2016 to the Comment Letter, and should be read in conjunction with Amendment No.2 to the Company’s offering statement on Form 1-A filed on October 28, 2016. Below are the comments from your comment letter each followed by the Company’s responses thereto.Risk Factors, page 4 Comment 1:1. Please clearly describe the affiliation between YiLoLife and Natural Relief Clinic, Inc., including that your President and CEO is President and Chairman of the Board of NRC. Response to Comment 1:The Company has added a risk factor addressing this comment. 1255 W. Rio Salado Pkwy., Ste. 215Tempe, AZ 85281P: 480.830.2700Booth Udall Fuller, PLCwww.BoothUdall.com3000 South 31st Street, Ste. 100Temple, TX 76502P: 254.870.5606 Page 2 of 5Description of Business, page 19Comment 2:2. We note your response to prior comment three. However, we note the common control between YiLoLife and NRC and that you do not have any clients aside from NRC. In addition, the registration statement as currently drafted presents the business, products and future plans of NRC as your business, products and future plans, and the use of proceeds suggests that proceeds from the offering will go toward continuing the business of NRC and purchasing raw materials, such as seeds. Please revise your disclosure to clarify that you do possess marijuana or tell us why you continue to believe that you do not possess marijuana. Response to Comment 2:The Company has revised the registration statement to clarify that the business of the YiLoLife companies is to provide services to organizations like NRC and other companies as well. The Company has also clarified that the YiLoLife companies do not possess marijuana. Principles of Consolidation, pages F-7 and F-18 Comment 3:3. Refer to your responses to our prior comments 9 and 10. You indicate on F-21 in Note J Subsequent Events to the December 31, 2014 audited financial statements that “There is common ownership across all entities and results of the related entities were consolidated.” Indicate in your principles of consolidation notes on F-7 and F-18, whether during the years ended December 31, 2014 and 2015 there was common control among all the entities consolidated. Refer to Transactions Between Entities Under Common Control in ASC 805-50. Separately provide us your analysis demonstrating how common control for these periods was achieved. Response to Comment 3:Resource: Per Financial Accounting Standard Board (FASB) Accounting Standard Codification (ASC) 805-50-15-6. Page3 of 5 The guidance in the Transactions between Entities under Common Control Subsections applies to combinations between entities or businesses under common control. The following are examples of those types of transactions: a.An entity charters a newly formed entity and then transfers some of or all its net assets to that newly charter entity.b.A parent transfers the net assets of a wholly owned subsidiary into the parent and liquidates the subsidiary. That transaction is a change in legal organization but not a change in the reporting entity.c.A parent transfers its controlling interest in several partially owned subsidiaries to a new wholly owned subsidiary. That also is a change in legal organization but not in the reporting entity.d.A parent exchanges its ownership interest or net assets of a wholly owned subsidiary for additional shares issued by the parent’s less-than-wholly-owned subsidiary, thereby increasing the parent’s percentage of ownership in the less-than-wholly-owned subsidiary but leaving all of the existing noncontrolling interest outstanding.e.A parent’s less-than-wholly-owned subsidiary issues its shares in exchange for shares of another subsidiary previously owned by the same parent, and the noncontrolling shareholders are not party to the exchange. That is not a business combination from the perspective of the parent.f.A limited liability company is formed by combining entities under common control.g.Two or more not-for-profit entities (NFP) that are effectively controlled by the same board members transfer their net assets to a new entity, dissolve the former entities, and appoint the same board members to the newly combined entity. Conclusion: The following companies, YiloLife, LLC, YiLo CBD, LLC, Food 2828 LLC, JJ Empire LLC, Commercial Business Development LLC, Commercial Business Development Arizona LLC and Green Outlet Life, LLC are wholly owned by shareholders Carsten and Elizabeth Locke. Ownership in these entities was transferred to YiLoLife Inc. January 1, 2016. In a common control transaction the ultimate parent or controlling shareholders maintain control before and after the transaction. YiloLife Inc. was established in May of 2015 with the purpose of combining all entities under control of the shareholders of YiloLife Inc., it would appear the sub-topic a of FASB ASC 805-50-15-6 applies. The principles of consolidation notes in financial statements included in the registration statement have been revised as noted in Comment 3.Comment 4:4. We noted your response to our prior comment 11. In your analysis related to the consolidation of entities controlled by contract, your response states with regards to the first requirement, Term, that “it appears that such relationship does not have the characteristics set forth in such requirement. Therefore, the relationship does not meet the definition within the accounting standard for consolidation and thus consolidation due to control by contract is not required.” Please tell us the terms of each contractual relationship you have with NRC, including termination provisions, if applicable. If there are no such contractual agreements in place, tell us how you were able to determine that your relationship with NRC did not meet the Term requirement in ASC 810-10-15-22(a). Page4 of 5 Response to Comment 4:Resource: Per Financial Accounting Standard Board (FASB) Accounting Standard Codification ASC 810-10-15-22(a). a.Term requirement: The contractual arrangement between the physician practice management entity and the physician practice has both of the following characteristics: ·Has a term that is either the entire remaining legal life of the physician practice entity or a period of 10 years or more.·Is not terminable by the physician practice except in the case of gross negligence, fraud, or other illegal acts by the physician practice management entity or bankruptcy of the physician practice management entity. b.Control. The physician practice management entity has exclusive authority over all decision making related to both of the following: ·Ongoing, major, or central operations of the physician practice, except for the dispensing of medical services. This must include exclusive decision making authority over scope of services, patient acceptance policies and procedures, pricing of services, negotiation and execution of contracts, and establishment and approval of operating and capital budgets. This authority also must include exclusive decision making authority over issuance of debt if debt financing is an ongoing, major, or central source of financing for the physician practice.·Total practice compensation of the licensed medical professionals as well as the ability to establish and implement guidelines for the selection, hiring, and firing of them. c.Financial interest. The physician practice management entity must have a significant financial interest in the physician practice that meets both of the following criteria: ·Is unilaterally saleable or transferable by the physician practice management entity·Provides the physician practice management entity with the right to receive income, both as ongoing fees and as proceeds from the sale of its interest in the physician practice, in an amount that fluctuates based on the performance of the operations of the physician practice and the change in the fair value thereof.Conclusion:The only formal legal agreements between NRC and YiLoLife Inc. and related entities are lease agreements for real estate with JJ Empire LLC for the following properties , and the sublease agreement between NRC and Food 2828 LLC described in the following paragraph: ·1191 S. Naco Highway Bisbee, AZ 85603 – Expires April 30, 2017·201 S. 36th St Phoenix AZ 85034-2808 – Expires April 30, 2017·ain Street Springerville, AZ 85938 – Expires October 2017 as originally written. However, this lease was terminated in April 2016. In addition, the formal legal agreements between NRC and YiLoLife Inc. and related entities include a sublease agreement for real estate with Food 2828 LLC for a portion of the property located at 201 S. 36thSt., Phoenix, AZ 85034-2808. The initial term of the sublease agreement expired April 30, 2014 and is renewable annually at NRC’s option. Page5 of 5 Leased employees, goods and other services are provided at a cost plus standard markup approximating the fair market value of the goods and service. There is no written agreement between the entities, good are simply priced to approximate transactions at fair market value.No contract terms between entities on any of the agreements are over the 10 year period or the expected life of the entity. Additionally, informal service agreements between the entities are terminable by either party at any time, for any or no reason. Thus, neither the formal legal agreements nor the informal service agreements meet either component of the Term requirement under ASC 810-10-15-22 as they are for a term of less than 10 years (or less than “legal life”) and the informal service agreements are terminable at will. Exhibit 6.7 of the registration statement provides descriptions of informal service agreements. In addition, the Company believes that its relationship with NRC does not meet both prongs of the Financial Interest requirement of ASC 810-10-15-22. The Company’s “financial interest” in NRC is comprised of its right to receive income from NRC based on accounts receivable from NRC and lease payments for real property leased by NRC, and such right is based in contract and not an equity interest. Further, the amount the Company is entitled to receive from its “financial interest” in NRC does not fluctuate based on the performance of the operations of NRC or the change in fair value of NRC. Rather, the Company’s right to receive income from NRC is based in contract, and, as noted above, the informal service agreements between YiLoLife Inc. and NRC are terminable by either party at any time, for any or no reason. Further, YiLoLife Inc.’s right to receive income as ongoing fees and as proceeds from the sale of its “financial interest” in NRC is unrelated to any change in fair value of NRC. Due to the facts and circumstances presented above, NRC and YiLoLife Inc. and subsidiaries do not meet all of the facets of ASC 810-10-15-22 , failure to meet any one of which would prevent its application. Thus NRC cannot be consolidated with the financial activity of YiLoLife Inc. under ASC 810-10-15-22.Sincerely, /s/ W. SCOTT LAWLER W. Scott Lawler, Esq.
